

116 HR 2640 RH: Buffalo Tract Protection Act
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 393116th CONGRESS2d SessionH. R. 2640[Report No. 116–491]IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Ms. Haaland (for herself and Mr. Luján) introduced the following bill; which was referred to the Committee on Natural ResourcesSeptember 8, 2020Additional sponsor: Mr. McNerneySeptember 8, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on May 9, 2019A BILLTo withdraw certain Bureau of Land Management land from mineral development.1.Short titleThis Act may be cited as the Buffalo Tract Protection Act.2.Withdrawal(a)In generalSubject to valid existing rights, the Federal land described in subsection (b) is withdrawn from all forms of—(1)location, entry, and patent under the mining laws; and(2)disposition under the mineral leasing, mineral materials, and geothermal leasing laws.(b)DescriptionThe Federal land referred to in subsections (a) and (c) is the approximately 4,288 acres of land administered by the Director of the Bureau of Land Management and generally depicted as Tract A, Tract B, Tract C, and Tract D on the map entitled Placitas, New Mexico Area Map and dated November 13, 2019.(c)Surface estate(1)In generalSubject to the reservation of the mineral estate under paragraph (2), nothing in this Act prohibits the Secretary of the Interior from conveying the surface estate of the Federal land described in subsection (b) in accordance with—(A)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); or(B)the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.).(2)Mineral estateAny conveyance of the surface estate of the Federal land described in subsection (b) shall require a reservation of the mineral estate to the United States.September 8, 2020Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed